Citation Nr: 0725303	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-36 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from May 1969 to May 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which denied service connection for both chronic bilateral 
hearing loss disability and chronic tinnitus.  


FINDINGS OF FACT

1.  The veteran's chronic bilateral sensorineural hearing 
loss disability has not been objectively shown to have 
originated during his wartime service or as the proximate 
result of his inservice noise exposure.  

3.  Chronic tinnitus was not manifested during wartime 
service or for many years thereafter.  The veteran's chronic 
tinnitus has not been objectively shown to have originated 
during his wartime service or as the proximate result of his 
inservice noise exposure.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by wartime service, and service 
incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a), 
3.385 (2006).  

2.  Chronic tinnitus was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims, the Board 
observes that the RO issued a VCAA notice to the veteran in 
December 2003 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  The December 
2003 VCAA notice was issued prior to the March 2004 rating 
decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  

The Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the instant appeal, the veteran was not 
informed of the type of evidence necessary to establish an 
evaluation and an effective date for an initial award of 
service connection.  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as a preponderance of the evidence is against his claims and 
any notice deficiencies thus rendered moot.  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection for impaired hearing shall be established when the 
thresholds for any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system including sensorineural hearing loss becomes manifest 
to a degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  
A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
provisions of 38 C.F.R. § 3.304(b) (2006) direct that:

  (b)  Presumption of soundness.  The 
veteran will be considered to have been 
in sound condition when examined, 
accepted and enrolled for service, except 
as to defects, infirmities, or disorders 
noted at entrance into service, or where 
clear and unmistakable (obvious or 
manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  
Only such conditions as are recorded in 
examination reports are to be considered 
as noted.  
  (1)  History of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be 
based on medical judgment alone as 
distinguished from accepted medical 
principles, or on history alone without 
regard to clinical factors pertinent to 
the basic character, origin and 
development of such injury or disease.  
They should be based on thorough analysis 
of the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof.  
  (2)  History conforming to accepted 
medical principles should be given due 
consideration, in conjunction with basic 
clinical data, and be accorded probative 
value consistent with accepted medical 
and evidentiary principles in relation to 
value consistent with accepted medical 
evidence relating to incurrence, symptoms 
and course of the injury or disease, 
including official and other records made 
prior to, during or subsequent to 
service, together with all other lay and 
medical evidence concerning the 
inception, development and manifestations 
of the particular condition will be taken 
into full account.  
  (3)  Signed statements of veterans 
relating to the origin, or incurrence of 
any disease or injury made in service if 
against his or her own interest are of no 
force and effect if other data do not 
establish the fact.  Other evidence will 
be considered as though such statement 
were not of record.  

A.  Chronic Hearing Loss Disability

At a July 1968 "pre-processing" physical examination, the 
veteran denied having ever experienced hearing loss or other 
"ear, nose, or throat trouble."  On examination, he 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
45
LEFT
5
0
0
-
30

The veteran was diagnosed with "defective hearing."  

A May 1969 rubber stamped entry on the report of the July 
1968 physical evaluation indicates that "no additional 
defects discovered" and the veteran was found fit for 
military service.  The veteran subsequently neither 
complained of nor objectively exhibited hearing loss 
disability during his period of active service.  At his 
February 1971 physical examination for service separation, 
the veteran's military specialty was reported to be "CH47 
helicopter repairman."  The veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

The veteran was not diagnosed with either bilateral hearing 
loss disability or "defective hearing."  

In his November 2003 claim for service connection, the 
veteran advanced that service connection was warranted for 
"hearing loss and tinnitus due to noise trauma working on 
turbine engines in service."  

At a November 2003 VA audiological evaluation, the veteran 
presented a history of military noise exposure associated 
with helicopter jet turbo engines and small arms fire and 
post-service industrial noise exposure with hearing 
protection.  On examination, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
80
85
LEFT
15
20
40
85
85

The veteran was diagnosed with bilateral high frequency 
sensorineural hearing loss disability.  

A January 2004 written statement from the veteran's spouse 
conveys that she had married the veteran prior to his period 
of active service.  She recalled that he had initially 
exhibited hearing loss disability following his return from 
the Republic of Vietnam.  

In his May 2004 notice of disagreement, the veteran asserted 
that "when I was out processing, I would have rushed through 
any testing and any hearing test from that time could not be 
as accurate as the equipment today."  In an undated written 
statement received in July 2004, the veteran noted that: the 
report of his July 1968 induction hearing test revealed 
bilateral hearing loss at 4000 Hz; he was diagnosed with 
defective hearing at that time; he was "certain I did not 
have a hearing test at the time of my separation, and the 
'zero's' appear to be scribbled in;" and his separation 
examination was "not valid."  He advanced that "if I had 
defective hearing prior to military service I should not have 
been put in an MOS that could aggravate hearing loss."  

At an August 2004 VA examination for compensation purposes, 
the veteran complained of hearing loss.  He presented an 
inservice history of aircraft and engine noise exposure 
associated his duties as a helicopter repairman and a heavy 
truck driver and "some post-military noise exposure in 
various work environments."  On examination, he exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
85
90
LEFT
10
15
30
80 
85

Speech audiometry revealed bilateral speech recognition 
ability of 88 percent.  The veteran was diagnosed with 
bilateral high frequency sensorineural hearing loss 
disability.  The VA examiner commented that:  

The service medical record confirmed the 
veteran's report of work as a heavy truck 
driver.  It also confirmed that he had 
attended coursework for helicopter 
repair.  The service medical record 
indicated a pre-induction audiogram which 
indicated a slight decrease in 
sensitivity at 4000 Hz bilaterally 
however the behavioral thresholds 
obtained at separation were within normal 
limits bilaterally.  Due to the normal 
behavioral thresholds recorded in the 
service medical records at separation, it 
is not as likely as not that hearing loss 
and tinnitus resulted from acoustic 
trauma during military service.  

In his October 2004 Appeal to the Board (VA Form 9), the 
veteran reiterated that he had exhibited hearing loss 
disability at his physical examination for service entrance; 
did not recall having been afforded an audiological 
evaluation at his physical examination for service 
separation; and audiological findings noted on the report of 
his February 1971 physical examination for service separation 
were "merely to fill in the blanks."  He advanced that 
"otherwise my hearing must have improved, a 45 and 30 
decibel improvement, while exposed to noise hazardous 
conditions!"  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  In 
turning initially to the issue of the presumption of 
soundness, the Board observes that the veteran was diagnosed 
with "defective hearing" at his July 1968 "pre-processing" 
physical examination conducted some nine months prior to 
service entrance.  He was not treated for any hearing 
complaints during active service.  At his February 1971 
physical examination for service separation, the veteran's 
bilateral auditory acuity was shown to be within normal 
limits.  The January 2004 written statement from the 
veteran's wife asserts that the veteran did not exhibit 
impaired hearing acuity prior to active service.  The 
examiner at the August 2004 VA audiological examination for 
compensation purposes characterized the "pre-processing" 
examination auditory findings as reflecting "a slight 
decrease in sensitivity at 4000 Hz bilaterally."  Indeed, no 
competent medical professional has concluded that the veteran 
exhibited chronic bilateral hearing loss disability for VA 
purposes prior to active service.  Such documentation does 
not constitute clear and unmistakably evidence that chronic 
bilateral hearing loss disability for VA purposes existed 
prior to or at service entrance.  Therefore, the veteran is 
entitled to the presumption of soundness as to chronic 
bilateral hearing loss for VA purposes.  

The veteran asserts that his chronic bilateral sensorineural 
hearing loss disability was precipitated by his significant 
inservice noise exposure.  The examiner at the August 2004 VA 
audiological evaluation expressly negated the existence of 
such an etiological relationship.  No competent medical 
professional has attributed the onset of the veteran's 
chronic sensorineural hearing loss disability to active 
service.  Indeed, the veteran's claim is supported solely by 
his spouse's and his own written statements.  The Court has 
held that a lay witness is generally not capable of offering 
evidence involving medical knowledge such as the existence or 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In the absence of objective evidence of the onset of the 
claimed disorder during or proximate to active service or 
that it otherwise originated during active service, the Board 
finds that a preponderance of the evidence is against service 
connection for chronic bilateral hearing loss disability.  

B  Tinnitus

The veteran's service medical records make no reference to 
tinnitus or ringing of the ears.  In his November 2003 claim 
for service connection, the veteran advanced that service 
connection was warranted for "tinnitus due to noise trauma 
working on turbine engines in service."  

In his May 2004 notice of disagreement, the veteran reported 
that he experienced "constant ringing in my ears."  The 
veteran clarified that he had not been clinically diagnosed 
with tinnitus as he was unaware of the existence of such a 
disorder.  

In the August 2004 VA examination for compensation purposes, 
the veteran complained of progressive bilateral tinnitus.  
The VA examiner concluded that: 

Due to the normal behavioral thresholds 
recorded in the service medical records 
at separation, it is not as likely as not 
that hearing loss and tinnitus resulted 
from acoustic trauma during military 
service.  
Chronic tinnitus was first clinically manifested in August 
2004, some 33 years after service separation.  The veteran 
asserts that his chronic tinnitus was precipitated by his 
significant inservice noise exposure.  The examiner at the 
August 2004 VA audiological evaluation expressly negated the 
existence of such an etiological relationship.  No competent 
medical professional has attributed the onset of the 
veteran's chronic tinnitus to active service.  Indeed, the 
veteran's claim is supported solely by the veteran's own 
written statements.  Such evidence alone is insufficient to 
support an award of service connection for the claimed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, service connection for chronic tinnitus 
is denied. 


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  

Service connection for chronic tinnitus is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


